Citation Nr: 0636080	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include multi-level degeneration of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Indianapolis, Indiana.  The Board denied 
service connection for the claimed disability by a decision 
dated December 15, 2004.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2006, a Joint Motion for Remand (motion) was submitted 
to the Court.  The Court granted the motion later that same 
month and this matter is again before the Board for appellate 
review.

In September and October 2006 the veteran has submitted 
additional VA medical records.  While the veteran did not 
waive initial AOJ consideration, the medical records are 
relevant to the current level of disability as opposed to 
pertinent to his service connection claim.  As such, there is 
no prejudice to the veteran by proceeding to finally decide 
this appeal.  


FINDING OF FACT

Competent, probative medical evidence does not reveal a 
current, chronic low back disability as the result of or 
medically attributed to an in-service injury or disease or of 
arthritis of the lumbar spine to a compensable degree within 
one year of his November 1958 discharge.


CONCLUSION OF LAW

A low back disability, to include multi-level degeneration of 
the lumbar spine, was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of this claim, VA satisfied its 
duty to notify by means of a letter from the AOJ to the 
appellant in May 2001.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the rating criteria 
for the claimed disability, nor did it apprise the veteran as 
to the law pertaining to effective dates.  However, because 
the instant decision denies the veteran's service connection 
claim, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter requested the veteran 
either authorize VA to obtain evidence on his behalf or 
submit the evidence.  See also February 2004 letter.  Under 
these circumstances, the Board is satisfied the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record is a 
report of VA examination as well as identified VA treatment 
records.  The claims folder contains lay statements and the 
veteran's statements in support of his appeal, to include 
testimony provided at an April 2002 personal hearing before 
the RO.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Applicable Law

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements, as well as those 
from his spouse and family, do not constitute competent 
medical evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, medical records which note the veteran's 
declarations of back pain dating back to his military service 
(in history section) without additional medical comment are 
not competent medical evidence as to the etiology of his 
current back condition.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995). 

Analysis

The veteran, via statements and testimony, asserts that while 
on active duty he fell approximately 10 feet down the 
aerostairs of a B-52 airplane.  See also April 2004 VA 
examination report.  The April 2002 hearing transcript 
reflects that he reported he had been working on a 
transmitter on the tail section of the plane.  On examination 
in February 2002, he indicated he had had back pain since.  
On examination in April 2004 he indicated that he had had 
some low back pain, which was treated conservatively, that he 
got better, that he continued to have problems with his low 
back through the service, and really began starting to have 
serious pain approximately five years earlier.  

The evidence of record reveals the veteran has undergone 
treatment for a low back disability since 1991.  A February 
2002 VA neurosurgery consultation record indicates the 
veteran had multi-level degeneration of the spine that the 
neurologist stated "certainly may be related to patient's 
fall, especially if you believe [the veteran] (as I do)."  
An April 2004 VA examination report indicates that, based on 
the veteran's description of his fall, medical evidence dated 
in 2001 in which the veteran referred to back pain for over 
40 years, and the February 2002 neurosurgeon's opinion, the 
VA examiner thought the veteran's back condition was at least 
as likely as not related to service, given the veteran's 
trauma was such that he could have accelerated the 
degenerative process in the lumbar spine.  

The Board must now analyze the credibility and probative 
value of the evidence, account for the evidence it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1991).  In this regard, as noted in the Joint Motion granted 
by the Court, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate, or facts present in the record 
contradict the facts provided by the veteran, that served as 
the basis for the opinion.  The Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  
Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005).

The veteran's statements as to sustaining a fall in service 
are consistent with the military occupational specialty and 
training listed on his DD Form 214.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  As such, the Board finds that the 
veteran provided a credible history of having sustained a 
fall in service.  Moreover, the Board finds that the veteran 
is credible to recall having experienced pain in the back 
since the fall in service.  

However, the Board finds that other facts present in the 
record contradict the facts provided by the veteran, that 
served as the basis for the February 2002 and April 2004 
medical opinions as to the chronicity of residuals of injury 
due to the fall.  In contrast to the veteran's statements 
that his back was conservatively treated after his fall, his 
service medical records show no such treatment.  Furthermore, 
at separation the veteran's spine was clinically evaluated as 
normal and there is no indication that the veteran had 
injured his back.  See November 1958 report of medical 
examination.  He specifically denied "all other serious 
illnesses, injuries, or operations."  The Board accords more 
probative value to the statements recorded in November 1958 
than to the veteran's current statements made more than 40 
years later.  See Caluza v. Brown, 7 Vet. App. 498, 512 
(1995).  

The veteran's statements, in the presence of contrasting 
competent evidence, may not serve as a basis for establishing 
the chronicity of residuals of injury from the fall in 
service.  The veteran's statements as to the injury from the 
fall resulting in chronic pain, were taken into consideration 
by the two physicians who linked the veteran's current back 
condition to service, thus negatively impacting the probative 
value of the medical opinions.  The probative value of the 
opinions is also negatively impacted by the decades of 
absence of competent medical evidence as to manifestations of 
the injury which resulted from the in-service fall and the 
absence of competent medical evidence of low back treatment 
prior to 1991.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

Moreover, the February 2002 neurosurgeon's opinion is 
speculative and inconclusively worded as he indicates the 
veteran's back condition "may" be related to the in-service 
fall, thus lessening the probative value of the opinion.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); see also Lee v. 
Brown, 10 Vet. App. 336, 338 (1997).  In addition, the 
neurosurgeon does not address the veteran's 1958 denial of 
any "serious" injuries while in service.  In addition to 
the unpersuasive February 2002 medical opinion, the VA 
examiner in April 2004 also solely relied on the veteran's 
statements of chronicity of residuals of injury which 
resulted from an in-service fall without addressing his 
denial of a "serious" injury while in service.  The April 
2004 VA examination report shows that the examiner pointed to 
documentation of his having significant problems for 40 years 
as part of the rationale for the favorable opinion.  However, 
the only "documentation" the examiner pointed to was a VA 
medical record's history section, dated in May 2001, which 
contains the veteran's current assertions of a long history 
of back pain as opposed to actual documentation over the 40 
year period.  While lay statements received in March 2002 
indicate the veteran wore a back brace in his early thirties 
(about five years after his discharge from service), there is 
no competent medical evidence of a diagnosed low back 
disability until 1991.

The medical opinions are of little to no probative value, in 
contrast to the more probative negative contemporaneous 
clinical findings in service, including on separation 
examination.  The Board finds that the evidence does not rise 
to the level of equipoise, and that the preponderance of the 
evidence fails to substantiate a nexus between the veteran's 
current low back disorder and his military service.  
Additionally, while the October 2000 VA X-ray report 
indicates the veteran had some mild degenerative facet 
arthritis of the lumbar spine, competent medical evidence 
does not reveal the diagnosis of arthritis of the lumbar 
spine to any degree within one year of his 1958 discharge.  
As such, service connection is also not warranted on a 
presumptive basis.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In short, the Board must 
conclude that the weight of the evidence is against his claim 
and his appeal is therefore denied.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against the claim).  




ORDER

Service connection for a low back disability, to include 
multi-level degeneration of the lumbar spine, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


